                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KEN JOHANSEN,
                     Plaintiff,                    Case No.: 2:16-cv-00121
              vs.                                  Chief Judge Algenon L. Marbley
ONE PLANET OPS, INC.,                              Magistrate Judge Preston Deavers

                     Defendants.


                                  FINAL APPROVAL ORDER

       This matter is before the Court on Plaintiff’s Motion for Attorney Fees, Expenses, and

Class Representative Award (ECF No. 95) and Unopposed Motion for Final Approval (ECF No.

97) of a proposed class action settlement (the “Settlement”) of the above-captioned action (the

“Action”) between Plaintiff Ken Johansen, individually and on behalf of the class of persons he

represents (the “Settlement Class” defined below) and Defendant One Planet Ops Inc. (“One

Planet”), pursuant to the parties’ Settlement Agreement. Based upon a review of the Settlement

Agreement and the motions filed by the parties, the Court hereby GRANTS both motions and

finds as follows:

       1.      Unless defined herein, all defined terms in this Final Approval Order and

accompanying Judgment shall have the respective meanings set forth in the Agreement.

       2.      This Court has jurisdiction over the subject matter of the Action and over all parties

to the Action, including all Settlement Class Members.

       3.      The Court preliminarily approved the Settlement Agreement and entered the

Preliminary Approval Order on October 11, 2019, and notice was given to all members of the

Settlement Class under the terms of the Preliminary Approval Order.
       4.      The Court has read and considered the papers filed in support of the Motion,

including the Settlement Agreement and the exhibits thereto, the arguments submitted on behalf

of the Plaintiff, Settlement Class Members, and Defendant, and supporting declarations. The

Court has not received any objections from any person or Settlement Class Members regarding

the Settlement. The Court held a hearing on February 25, 2020 and on March 4, 2020, at which

time the parties were afforded the opportunity to be heard in support of or in opposition to the

Settlement Agreement. Furthermore, the Court finds that notice under the Class Action Fairness

Act was timely and properly effectuated on August 5, 2019, and that ninety (90) days have

passed without comment or objection from any governmental entity.

       5.      Based on the papers filed with the Court and the presentations made to the Court

at the hearing, the Court now gives final approval to the Settlement and finds that the Settlement

is fair, adequate, reasonable, and in the best interests of the Settlement Class. The factors a court

must consider in approving a settlement include:

              (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration
              of the litigation; (3) the amount of discovery engaged in by the parties; (4) the
              likelihood of success on the merits; (5) the opinions of class counsel and class
              representatives; (6) the reaction of absent class members; and (7) the public
              interest.

Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d 269, 276 (6th Cir. 2016). This court finds that

approval of the settlement is supported by, among other things, the complex legal and factual

history of the Action, the extensive discovery undertaken by the parties, the uncertainty of the

ultimate outcome should the matter proceed to trial, the public interest in the resolution of this

matter, the fact that the Settlement is the result of arm’s-length negotiations presided over by a

neutral mediator, and the settlement benefits being made available to Settlement Class Members.

       6.      Under Federal Rule of Civil Procedure 23(c), the Court certifies, for settlement
purposes only, the following “Settlement Class:”

               All persons in the United States whose residential telephone number was
       registered on the National Do Not Call Registry for more than 30 days, and who,
       from February 10, 2012 through the date of preliminary approval of the
       Settlement Agreement, received more than one telephone solicitation allegedly
       from The Lead House or any third-party call center that contracted with the Lead
       House within any twelve-month period. This described class is limited to those
       9,407 persons whose phone numbers were included in the records produced by
       Lead House and whose numbers were identified in Plaintiff’s Expert’s Report,
       but excluding Class Counsel, Defendant’s Counsel, and any judge before whom
       the Action is assigned and members of the immediate family of such judge.

       7.     Under Federal Rule of Civil Procedure 23, Ken Johansen is appointed as Class

Representative and the following are appointed as Class Counsel:

                     Brian K. Murphy
                     Jonathan P. Misny
                     Murray Murphy Moul + Basil LLP
                     1114 Dublin Road
                     Columbus, Ohio 43215
                     (614) 488-0400
                     murphy@mmmb.com misny@mmmb.com

                     Edward A. Broderick
                     Broderick Law, P.C.
                     99 High St., Suite 304
                     Boston, MA 02110
                     (617) 738-7080
                     ted@broderick-law.com

                     Matthew P. McCue
                     Law Office of Matthew P. McCue
                     1 South Ave., Third Floor
                     Natick, MA 01760
                     (508) 655-1415
                     mmccue@massattorneys.net

       8.     With respect to the Settlement Class, the Court finds that the prerequisites for a

class action under Federal Rules of Civil Procedure 23(a) and (b)(3) have been met, including

that the Settlement Class is sufficiently numerous, that there are questions of law and fact

common to members of the Settlement Class that predominate, that the claims of Plaintiff are



                                              3
typical of the claims of the Settlement Class, that Plaintiff and Class Counsel adequately

represent the interests of the Settlement Class, and a settlement class action is a superior method

of adjudicating this Action.

       9.      The Court has determined that the Notice given to the Settlement Class, in

accordance with the Notice Plan in the Agreement and the Preliminary Approval Order, fully

and accurately informed members of the Settlement Class of all material elements of the

Settlement and constituted the best notice practicable under the circumstances, and fully

satisfied the requirements of due process, Federal Rule of Civil Procedure 23, and all applicable

law.

       10.     The Court finds that proper and timely notice was provided to the appropriate

state and federal officials of the Settlement Agreement under the Class Action Fairness Act of

2005, 28 U.S.C. § 1715.

       11.     All persons whose names were included on the list supplied by Class Counsel,

attached as Exhibit E to the Declaration of the Settlement Administrator, as having made timely

and valid requests for exclusion are excluded from the Settlement Class and are not bound by

this Final Approval Order and Judgment.

       12.     The Court orders the Parties to the Settlement Agreement to perform their

obligations thereunder. The Settlement Agreement, including the releases therein, shall be

deemed incorporated herein as if explicitly set forth and shall have the full force of an order of

this Court. Plaintiff, each and every Settlement Class Member, and the remainder of the

Releasing Parties (as defined in the Settlement Agreement) fully, finally, completely, and

forever, release, relinquish, acquit, and discharge the Released Parties (as defined in the

Settlement Agreement) against all Released Claims, including all actual, potential, filed, known




                                                4
or unknown (including Unknown Claims), fixed or contingent, claimed or unclaimed, asserted

or unasserted, suspected or unsuspected, material or immaterial, matured or unmatured, hidden

or concealed, disclosed or undisclosed, accrued or unaccrued, direct or indirect, individual or

representative, claims, counterclaims, suits, debts, controversies, promises, losses, sums of

money, covenants, assertions, allegations, contentions, actions, demands, liabilities, rights,

causes or rights of action, contracts or agreements, extra-contractual claims, damages, punitive,

exemplary, or expenses, costs, attorneys’ fees and or obligations of any kind or nature

whatsoever, whether in law or in equity, based on the TCPA or any other federal law, state law,

municipal law, statutory or common law, territorial law, foreign law, contract, regulatory

promulgation (including, but not limited to, any opinion or declaratory ruling), or any other law,

rule, or regulation, against the Released Parties, or any of them, arising out of or relating in any

way to telemarketing calls by or on behalf of One Planet. This includes, but is not limited to,

any telemarketing calls allegedly by or on behalf, or purporting to act on the behalf, of One

Planet alleged to violate the TCPA, to one or more numbers registered with any state do-not-

call list, internal do-not-call list(s), or any federal or state unfair and deceptive practice statutes,

invasion of privacy, and/or conversion. The Released Claims include any and all claims that

were brought or could have been brought in the Action.

        13.     The Plaintiff and all Settlement Class Members have acknowledged that the

Released Claims may include claims, rights, demands, causes of action, liabilities, or suits that

are not known or suspected to exist. The Plaintiff and all Settlement Class Members nonetheless

release all such Released Claims against the Released Parties. Plaintiff and the Releasing Parties

understand and acknowledge that they s have expressly waived and relinquished, to the fullest

extent permitted by law, the provisions, rights and benefits of § 1542 of the California Civil




                                                   5
Code, which provides as follows:


               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
         CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
         EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE
         AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
         AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
         PARTY.


        Plaintiff and the Releasing Parties understand and acknowledge that they have waived

any and all provisions, rights and benefits conferred by any law of any state or territory of

the United States, or principle of common law, or the law of any jurisdiction outside of the

United States, which is similar, comparable or equivalent to § 1542 of the California Civil Code.

Plaintiff and the Releasing Parties understand and acknowledge they may discover facts in

addition to or different from those that they now know or believe to be true with respect to the

subject matter of this release, but that it is their intention to finally and forever settle and release

the Released Claims, notwithstanding any Unknown Claims they may have.

        14.     The Court dismisses this Action with prejudice and without costs (except as

otherwise provided herein and in the Settlement Agreement) as to Plaintiff and all Settlement

Class Members. The Court adjudges that the Releasing Parties, and each of them, have fully,

finally, and forever released, relinquished, and discharged all Released Claims against the

Released Parties.

        15.     The Releasing Parties are forever barred and permanently enjoined from directly,

indirectly, representatively, or in any other capacity filing, commencing, prosecuting,

continuing, litigating, intervening in, participating in as class members or otherwise, or receiving

any benefits or other relief from, any lawsuit, any arbitration, or any administrative, regulatory,

or other proceeding against any of the Released Parties in any jurisdiction based on or relating



                                                   6
in any way to the Released Claims, and the Releasing Parties are forever barred and permanently

enjoined from filing, commencing, or prosecuting any lawsuit individually or as a class action

against any of the Released Parties (including by seeking to amend a pending complaint to

include class allegations or by seeking class certification in a pending action in any jurisdiction)

based on or relating in any way to the Released Claims.

       16.     The Court further adjudges that the above described releases and the Settlement

Agreement will be binding on and have res judicata and preclusive effect in all pending

and future lawsuits or other proceedings maintained by or on behalf of the Releasing Parties.

The Released Parties may file the Settlement Agreement and/or this Final Approval Order and

accompanying Judgment in any action or proceeding that may be brought against them in order

to support a defense or counterclaim based on principles of res judicata, collateral estoppel,

release, good faith settlement, judgment bar or reduction, or any other theory of claim preclusion

or issue preclusion or similar defense or counterclaim.

       17.     The benefits and payments described in the Agreement are the only

consideration, fees, and expenses Defendant or the Released Parties shall be obligated to give to

the Class Representative, Settlement Class Members, and Class Counsel in connection with the

Agreement, the Released Claims, and the payment of attorneys’ fees and expenses.

       18.    Without affecting the finality of this Final Approval Order and Judgment in any

way, the Court retains jurisdiction over: (a) implementation and enforcement of the Settlement

Agreement until the final judgment contemplated hereby has become effective and each and

every act agreed to be performed by the parties hereto pursuant to the Settlement Agreement has

been performed; (b) any other action necessary to conclude the Settlement and to administer,

effectuate, interpret, and monitor compliance with the provisions of the Settlement Agreement;



                                                 7
 and (c) all parties to this Action and Settlement Class Members for the purpose of implementing

 and enforcing the Settlement Agreement.

        19.      The Court approves payment of attorneys’ fees to Class Counsel in the amount of

 $250,853.33 plus their costs and expenses of $37,431.63. This amount shall be paid from the

 Settlement Fund in accordance with the terms of the Settlement Agreement.

       There are two methods for determining whether proposed attorney’s fees are appropriate:

the lodestar and the percentage-of-the-fund. Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436

F. App'x 496, 498 (6th Cir. 2011). The lodestar figure represents the number of hours spent

multiplied by reasonable rates. Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir.1999). When

determining a reasonable rate for the lodestar method, courts use as a guideline “the prevailing

market rate, defined as the rate that lawyers of comparable skill and experience can reasonably

expect to command within the venue of the court of record.” Gonter v. Hunt Valve Co., 510 F.3d

610, 618 (6th Cir. 2007)

       A district court has discretion to select which method is appropriate in light of the

“unique characteristics of class actions in general, and of the unique circumstances of the actual

cases before them.” Id. Although not mandatory, courts frequently cross-check counsel’s request

for percentage of the fund awards against the lodestar. Id. at 501. Courts also frequently consider

several factors in determining if attorney’s fees are reasonable including:

       (1) the value of the benefit rendered to the class, (2) society's stake in rewarding attorneys
       who produce such benefits in order to maintain an incentive to others, (3) whether the
       services were undertaken on a contingent fee basis, (4) the value of the services on an
       hourly basis, (5) the complexity of the litigation, and (6) the professional skill and
       standing of counsel involved on both sides.

Michel v. WM Healthcare Sols., Inc., No. 1:10-CV-638, 2014 WL 497031, at *15 (S.D. Ohio

Feb. 7, 2014).




                                                 8
       Plaintiff’s counsel requests an award of 1/3 of the Settlement Fund, approximately

$250,853.33. Fees representing one-third of the total settlement amount have been found to be

reasonable. See, e.g., Farkas v. Boschert, 2018 WL 3100905, *2 (E.D. Mich. June 25, 2018)

(noting that “Plaintiff’s counsel fee, representing one-third of the total settlement amount, is

reasonable for the work performed and the result obtained”). Plaintiff’s counsel represents that

the total lodestar in this case comes to “593 hours at a value of $319,265 based on the reasonable

rates” of the attorneys who billed time on the matter. (ECF No. 99 at 2). Plaintiff’s counsel

notes that their requested award of one third the Settlement Fund, $250,853.33, represents 78.5%

of the actual time spent by Counsel on the matter. Plaintiff’s counsel has also attached

biographical sketches of its attorneys indicating that they have worked on similar cases in the

past and that other courts have approved of their billing rates as reasonable. (ECF No. 99, Ex. 1-

3).

       Plaintiff’s counsel provided details on the time and effort spent on the matter, including

time spent briefing various motions (motions to dismiss, for summary judgment, for class

certification), extensive fact and expert discovery, preparation for four depositions, and

participation in an extensive mediation process. (ECF No. 99 at 1-2). Within the biographical

sketches of the class attorneys, counsel has provided their billing rates, ranging from $150/hour

for time billed by paralegals to $700/hour for time billed by partners. (ECF No. 99, Ex. 1-3).

       The Court has considered the materials submitted by Class Counsel in support of final

approval of the Settlement and their request for attorneys’ fees, costs, and expenses. Due to

Counsel’s efforts, each of the class members stands to receive approximately $831.74, a total of .

(ECF No. 97 at 4). The Court notes that no filed objections have been filed to this award and that




                                                  9
the class notice specifically and clearly advised the class that Class Counsel would seek this

award.

         Based on a review of the materials submitted by Plaintiff’s counsel and the complexity

and ultimate resolution of this case, this Court determines that an award of $250,853.33 plus

costs and expenses of $37,431.63 is fair, reasonable, and appropriate since it compensates

Plaintiff’s counsel for their efforts but is still less than the amount these attorneys would have

billed for their time. Such an award meets this Circuit’s articulation of a reasonable fee as being

one that is “adequately compensatory to attract competent counsel yet which avoids producing a

windfall for lawyers.” Gonter v. Hunt Valve Co., 510 F.3d 610, 616 (6th Cir. 2007) (affirming

district court’s decision to lower attorney’s fees award determining that district court

“appropriately balanced the twin goals of ensuring adequate compensation for counsel who take

on FCA cases and preventing a windfall for lawyers.”).

         Defendant shall not be responsible for and shall have no liability with respect to

allocation among Class Counsel, and/or any person who may assert a claim thereto, of attorneys’

fees and expenses awarded by the Court.

          20.   The Court also approves the incentive fee payment of $10,000 for Plaintiff Ken

 Johansen. Courts have determined that a higher incentive award is justified when a

 representative plaintiff has spent significant time and effort in pursuing the litigation. See Allan

 v. Realcomp II, Ltd., No. 10-CV-14046, 2014 WL 12656718, at *3 (E.D. Mich. Sept. 4, 2014)

 (approving class representative award where representative plaintiff spent significant time on

 litigation communicating with counsel and sitting for depositions); c.f. Michel v. WM Healthcare

 Sols., Inc., No. 1:10-CV-638, 2014 WL 497031, at *12 (S.D. Ohio Feb. 7, 2014) (reducing

 representative plaintiff’s award where the plaintiff did not have extensive involvement in lawsuit




                                                  10
and did not sit for depositions or participate in discovery). The incentive award is reasonable in

light of the service performed by Plaintiff for the class. Mr. Johansen participated extensively in

the discovery process and assisted with the production of approximately seven gigabytes of data.

Mr. Johansen also spent significant amounts of time consulting with class counsel and preparing

and sitting for a deposition in this matter. This amount shall be paid from the Settlement Fund

in accordance with the terms of the Settlement Agreement.

          21.   The Settlement Agreement and this Order are not admissions of liability or fault

by One Planet, or the Released Parties, or a finding of the validity of any claims in the Action

or of any wrongdoing or violation of law. The Agreement and Settlement are not a concession

by One Planet, or the Released Parties, and neither this Order and Judgment, nor any of its terms

or provisions, nor any of the negotiations or proceedings connected with it, shall be offered as

evidence or received in evidence or used in any way in any pending or future civil, criminal, or

administrative action or any other proceeding to establish any liability or wrongdoing of, or

admission by One Planet or the Released Parties. Notwithstanding the foregoing, nothing in this

Order shall be interpreted to prohibit the use of this Order and Judgment in a proceeding to

consummate or enforce the Agreement, or to defend against the assertion of Released Claims in

any other proceeding. All other relief not expressly granted to the Settlement Class Members is

denied.

          22.   The Parties are authorized without further approval from the Court to agree upon

such modifications of the Agreement and all exhibits thereto as shall be consistent in all respects

with this Settlement Order and Final Judgment and do not limit the rights of Class Members.

          23.   The Court finds, pursuant to Rule 54(a) of the Federal Rules of Civil Procedure,

that this Final Judgment should be entered and that there is no just reason for delay in the entry



                                                11
of this Final Judgment as to Plaintiffs and Defendant. Accordingly, the Clerk is hereby directed

to enter Judgment.

      IT IS SO ORDERED.

                                              /s/ Algenon L. Marbley
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE


Dated: March 25, 2020




                                              12
